DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 3/5/2022 has been received and entered. Application No. 17/102,742 Claims 1, 2, 5-11, 14-16 & 19-20 are now pending. Claims 1, 10 & 16 have been amended. Claims 3, 4, 12, 13, 17 & 18 have been canceled. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 10-11, 14, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling et al. (U.S. Pub 2021/0081260) hereinafter Gilling, in view of DUAN (U.S. Pub 2019) hereinafter Duan, in view of Georgiev et al. (U.S. Pub 2009/0327860) hereinafter Geor, in view of Vakrat et al. (U.S. Pub 2005/0005198) hereinafter Vakrat, in view of XU (U.S. Pub 2022/0032192) hereinafter Xu.

As per Claim 1, Gilling teaches A data interaction method, for implementing data interaction in a software application between a web page module and a functional module, wherein the web page module comprises at least one interaction Application Programming Interface (API), the method comprising: receiving an interaction request from a target interaction API in the web page module of the software application; (Fig. 1, ¶15, ¶16, ¶17wherein API users 120-122 generate API requests 150 over a network connection to API provider 110, wherein the requests may be used to provide various functionality for the API users wherein API requests 150 may correspond to requests to retrieve header information)
an identifier of a target functional module of the software application with which the web page module requests to interact; (¶15, ¶21 wherein API requests 150 may correspond to requests to retrieve header information which may include an identifier for the API function requested wherein an API request of API requests 150 may request a social media post corresponding to a user of a social media service provided by API provider 110.)
Gilling previously taught the identified of the target functional module and the at least one interaction API. However, Gilling does not explicitly teach routing, according to a preset corresponding relationship between  the at least one interaction API and parsing modules of the software application, the interaction request to a target parsing module of the software application corresponding to the target interaction API for calling the target functional module of the software application to implement a corresponding function.
Duan teaches routing, according to a preset corresponding relationship between  the at least one interaction API and parsing modules of the software application, the interaction request to a target parsing module of the software application corresponding to the target interaction API (Fig. 6, ¶58, ¶59, ¶100,¶103 wherein the script file may be a JavaScript scripting language file wherien the global configuration information in the configuration file is parsed by loading and running the JavaScript scripting language file to generate the native pages of the application wherein the single click operation on the hyperlink (“camera” icon) is detected, the script file in the operating system is loaded and run, and the global configuration information in the configuration file of the corresponding “XX shopping platform” is parsed with the script file. As illustrated in FIG. 7, the application page of “XX shopping platform” is generated, and corresponding search is performed according to the target text information “camera”, to obtain search results of “xxx SLR camera”, “xxx mirrorless camera” and “xxx camera+lens”. Based on this, the user may select and buy the expected product, wherein the script file in the operating system is loaded and run, and the global configuration information in the configuration file of the corresponding "XX shopping platform" is parsed with the script file)
for calling the target functional module of the software application to implement a corresponding function. (¶89 wherein the electronic device sends the application identification corresponding to the target text information to the server. After receiving the application identification, the server finds the configuration file matching the application identification, and returns the obtained configuration file to the electronic device)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of launching application page of Duan with the teaching of management of application programming interface (API) retention of Gilling because Duan teaches increased efficiency of launching application page by providing a method for launching an application page by obtaining item description information in a current display interface, obtaining an application identification corresponding to the item type; obtaining a configuration file corresponding to the application identification from a server, and generating a hyperlink on the current display interface, the hyperlink being associated with the configuration file; and when a trigger operation on the hyperlink is detected, launching a target application page according to the configuration file. (¶4, ¶6)
However, Gilling as modified does not explicitly teach determining whether the interaction request is a request, in response to the interaction request being a request, forwarding the interaction request to a web server that is external to the software application; in response to the interaction request not being a request, parsing out, from the interaction request, and
Geor teaches determining whether the interaction request is a request, in response to the interaction request being a request, (¶72, ¶73 wherein An API call requesting one or more linguistic services, based on a property of the linguistic services, is issued (block 602). In one or more embodiments, the API call specifies which service properties the application 104 wants to use. In other instances, the API call may be a general request to interact with the linguistic services available through the platform 106 wherien responsive to the API call, the linguistic services that are available are designated (block 604). For example, the platform 106 may designate the linguistic services 108 that have a service property specified in the API call (e.g., a spelling property) are available to recognize linguistic property information associated with text data)
forwarding the interaction request to a web server that is external to the software application; (Fig. 4, Fig. 6, ¶28, ¶44, ¶45, ¶76 wherien Once a session is initiated, the text including text data may be communicated through the platform (block 608). For example, the platform may broker communication of text (e.g., the email message) (block 610) passing through the platform. The platform 106 may, for example, direct communications between the application 104 and/or linguistic services 108 wherein the linguistic service 108 and the map service 114 may be independent from the application 104 implementing the actions supported by the map service 114  wherein may be independent from the application 104 implementing the actions supported by the map service 114. In some embodiments, the platform 106 may broker communications between linguistic services performing functions for the application 104. For example, the grammar service 122 and the language detection service 116 may communicate through the platform 106)
in response to the interaction request not being a request, parsing out, from the interaction request, and (¶51, ¶52, ¶53 wherein When the webpage/subservices are configured as plugins to the map service 114, the webpage may inform the map service 114 as to which actions the corresponding webpages support wherein the map service 114 may parse a starting physical address and an ending physical address from the content "I am at 2741 Vicky Drive, do you want to meet at Bill's Burgers?" for inclusion in a set of parameters passed to the "www.driving-directions.org" webpage 450 wherein While the map service 114 may recognize the action by examining the text (e.g., a string), the map service 114 may be configured to pass a set of parameters parsed from the text to cause the webpage to perform the action (obtain driving directions) from the phrase "Do you want to meet at . . . " the parameter "2741 Vicky Drive" may be included in the set of parameters)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of map service of Geor with the teaching of management of application programming interface (API) retention of Gilling as modified because Geor teaches recognizing from text an action that is performable by a particular one of a plurality of webpages and to parse a set of parameters from the text to be passed to the particular said webpage to cause the webpage to perform the action. Consequently, an application providing the text and the webpage may operate in a data driven manner to minimize the complexity associated with the webpage performing the action for the application. (¶18)
However, Gilling as modified does not explicitly teach determining comprises a Hypertext Transfer Protocol (HTTP) request or an asynchronous Javascript And XML (AJAX) request;
Vakrat teaches determining comprises a Hypertext Transfer Protocol (HTTP) request or an asynchronous Javascript And XML (AJAX) request; (¶70, ¶71 wherien the agent 54 uses this unique identifier in asking the server 22 for the name of the next test to be run, at a next test request step 82. This request has the general form:  http://<server_name>:<server_port>/getNextTest/<ID&g- t;. )
in response to the interaction, (¶69 wherein once the AMS 50 has determined that one of the devices 24 is able to carry out the test bundle indicated by the JAD file, it asks the test manager 42 to download the corresponding JAR file, at a JAR request step 76. The location of the JAR file on the server 22 is provided by the JAD file, and this location is invoked by the AMS 50 in requesting the JAR file. The test manager 42 reads the JAR file from the test framework 40 and downloads it to the device at a JAR download step 78. The AMS 50 stores the JAR file in the local memory of device and runs the class of the agent 54 to begin the tests in the test bundle 52)
parsing out, from the interaction request, an identifier or a target functional module with which the web page module requests to interact; (¶70 wherien When the agent 54 is invoked in this manner, it retrieves the unique identifier of one of the devices 24 from the local memory of the device, at a first unique identifier retrieval step 80. It will be recalled that the unique identifier was passed from the server 22 to the device in the JAD file downloaded at step 68. The agent 54 uses this unique identifier in asking the server 22 for the name of the next test to be run, at a next test request step 82)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of parallel execution on low-end emulators and devices of Vakrat with the teaching of management of application programming interface (API) retention of Gilling as modified because Vakrat teaches providing methods and systems for parallel testing of multiple low-end computing devices, such as mobile information devices. Multiple computing devices are connected to a test server, either directly or via an emulator. Each of the devices is assigned a unique identifier (ID), which allows the server to keep track of which tests have been assigned to and carried out by each device. Whenever a device completes a test (or a bundle of tests), it reports the results to the server and requests the next text to execute, using its unique identifier in the messages that it sends to the server. Based on the unique identifier and the report, the server selects the next test or test bundle to assign to this device. This mechanism enables the server to balance and track the load of testing among an arbitrarily large number of client devices, and thus to complete the test suite in far less time than is required by test systems known in the art. (¶9)
Gilling as modified does not explicitly teach performing functions, by a browser kernel of the software application. 
 Xu teaches receiving, by a browser kernel of the software application, determining, by the browser kernel of the software application; (Fig. 2,¶48, ¶64 wherein When the user clicks a functional button, the user interface display thread obtains the first coordinate information of the functional button corresponding to the click event, and then send the first coordinate information to the browser kernel through the click event processing interface provided by the browser kernel wherein The user interface display thread obtains the rendering result from the rendering event processing interface provided by the browser kernel, and display the rendering result) 
forwarding, by the browser kernel of the software application, routing, by the browser kernel of the software application. (¶72 wherein after a click event occurs on the user interface, the browser kernel can receive the first coordinate information, and then the browser kernel calls the logic layer of Javascript inside the web page to convert the first coordinate information to the second coordinate information, and thus convert the user interface click event performed by the user into a click on the webpage provided by the browser kernel. In this way, the browser kennel interacts with the thread in the game client through JsBridge, so that the game client and the Javascript in the webpage provided by the browser kernel can call each other)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching user interface processing method of Xu with the teaching of management of application programming interface (API) retention of Gilling as modified because Xu teaches a method that realizes unification of the Webview interface of the user terminal operating platform, wherein the user's click event on the user interface can be converted into the click event on the page in the browser kernel through the interactive between the first thread and the browser kernel and the interaction between the browser kernel and the third thread, while maintaining the native user interface which improves the experience of the native Webview of the game client. (¶86)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified further teaches wherein the web page module is configured to receive a trigger event that triggers the target interaction API to send the interaction request. (¶99 wherein the trigger operation may be a single click operation, a double click operation, or a press operation, which is not limited here. For example, when the single click operation of the user on the hyperlink is detected, the script file in the operating system is loaded and run; as taught by Duan)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified further teaches wherein the interaction request further comprises an input parameter of the target functional module, and the method further comprises: sending the input parameter of the target functional module to the target parsing module, causing the target parsing module to call the target functional module with the input parameter to implement the corresponding function. . (¶52, ¶53 wherein the map service 114 may parse a starting physical address and an ending physical address from the content "I am at 2741 Vicky Drive, do you want to meet at Bill's Burgers?" for inclusion in a set of parameters passed to the "www.driving-directions.org" webpage 450 wherein While the map service 114 may recognize the action by examining the text (e.g., a string), the map service 114 may be configured to pass a set of parameters parsed from the text to cause the webpage to perform the action (obtain driving directions) from the phrase "Do you want to meet at . . . " the parameter "2741 Vicky Drive" may be included in the set of parameters; as taught by Geor)

Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1.

Claim 11 is similar in scope to Claim 2; therefore, Claim 11 is rejected under the same rationale as Claim 2.

Claim 14 is similar in scope to Claim 5; therefore, Claim 14 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 1; therefore, Claim 16 is rejected under the same rationale as Claim 1.

Claim 19 is similar in scope to Claim 5; therefore, Claim 19 is rejected under the same rationale as Claim 5.

 Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan in view of Geor in view of Vakrat in view of Xu as applied to claim 1 above, and further in view of IRELAND et al. (U.S. Pub 2011/0161349) hereinafter Ireland.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the target functional module. However, Gilling as modified does not explicitly teach wherein after calling the target functional module to implement a corresponding function, the method further comprises: receiving an execution result returned by the target functional module.
Ireland teaches wherein after calling the target functional module to implement a corresponding function, the method further comprises: receiving an execution result returned by the target functional module. (¶115 wherein A developer of client application 104 may have additional operations that should be performed upon a success or failure, and may register a success or failure callback handler to perform any additional processing. If one such callback handler has been registered, then it is notified at step 712, and control is handed over to this callback handler for additional processing at step 718)
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of pending state management for mobile business objects of Ireland with the teaching of application programming interface (API) retention of Gilling as modified because Ireland teaches improved methods for synchronization of data from mobile devices with enterprise systems wherien a method comprising invoking an operation to change a current data row from a table in a local database, inserting a pending change data row in the table, the pending change data row comprising a changed attribute, wherein the pending change data row and current data row are distinguished by a primary key comprising a key value which is common to the pending change data row and the current data row and a pending change indicator, and submitting data from the pending change data row.(¶7)

As per Claim 7, the rejection of claim 6 is hereby incorporated by reference; Gilling as modified further teaches wherein the interaction request further comprises a success callback function and a failure callback function, and (¶115 wherein A developer of client application 104 may have additional operations that should be performed upon a success or failure, and may register a success or failure callback handler to perform any additional processing. If one such callback handler has been registered, then it is notified at step 712, and control is handed over to this callback handler for additional processing at step 718.; as taught by Ireland)
after receiving an execution result returned by the target functional module, the method further comprises: calling the success callback function if the execution result is successful; and (¶112 wherien a determination is made as to whether the replay of a particular pending change was successful wherein this is handled by receiving a callback on a success callback handler.; as taught by Ireland )
calling the failure callback function if the execution result is failed. (¶117 wherein If instead the replay operation failed the pending change row in the main table is updated to reflect this failure wherien a failure callback handler for client application 104 is notified.; as taught by Ireland)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan in view of Geor in view of Vakrat in view of Xu as applied to claim 1 above, and further in view of Chang (U.S. Pub 2015/0106078) hereinafter Chang.

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the target interaction API, the target parsing module and the target functioning module. However, Gilling as modified does not explicitly teach wherein the interaction API is written in JavaScript (JS), and the parsing module and the functional module are written in C/C++.
Chang teaches wherein the interaction API is written in JavaScript (JS), and (¶94 wherien PhantomJS is a headless WebKit plugin scriptable with a JavaScript API that allows webpages to be rendered, and the resulting content to be extracted, without ever actually displaying the webpage)
 the parsing module and the functional module are written in C/C++. (¶65 wherien the instructions used to implement functionality associated with various embodiments of the contextual analysis engine can be encoded using a suitable programming language, such as C, C++) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of contextual analysis engine of Chang with the teaching of application programming interface (API) retention of Gilling as modified because Chang teaches evaluation of digital content consumed by a user, and more specifically to methods for performing such evaluation in a way that provides publishers, advertisers and/or marketers actionable information with respect to the user's interests.(¶1)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan in view of Geor in view of Vakrat in view of Xu as applied to claim 1 above, and further in view of Meijer et al. (U.S. Pub 2009/0132998) hereinafter Meijer.

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the software application. However, Gilling as modified does not explicitly teach wherein the software application comprises an integrated development environment (IDE).
Meijer teaches wherein the software application comprises an integrated development environment (IDE). (Fig. 2, ¶27 wherien a developer can use an Integrated Development Environment (IDE) to edit source code that is compiled using a compiler 204)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of debugging multi-execution environment applications of Meijer with the teaching of application programming interface (API) retention of Gilling as modified because Meijer teaches A framework is provided that allows for debugging of applications/systems that execute in multiple execution environments. Instead of using the native application programming interface to interact with an execution environment, an alternative implementation of at least some of the application programming interface of the native execution environment is employed to facilitate debugging in a disparate execution environment. (Abstract)

Claims 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan in view of Geor in view of Vakrat in view of Xu as applied to claim 10 above, and further in view of Chang in view Meijer.

As per Claim15, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the target interaction API, the target parsing module and the target functioning module. However, Gilling as modified does not explicitly teach wherein the interaction API is written in JavaScript (JS), and the parsing module and the functional module are written in C/C++, and 
Chang teaches wherein the interaction API is written in JavaScript (JS), and (¶94 wherien PhantomJS is a headless WebKit plugin scriptable with a JavaScript API that allows webpages to be rendered, and the resulting content to be extracted, without ever actually displaying the webpage)
 the parsing module and the functional module are written in C/C++. (¶65 wherien the instructions used to implement functionality associated with various embodiments of the contextual analysis engine can be encoded using a suitable programming language, such as C, C++) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of contextual analysis engine of Chang with the teaching of application programming interface (API) retention of Gilling as modified because Chang teaches evaluation of digital content consumed by a user, and more specifically to methods for performing such evaluation in a way that provides publishers, advertisers and/or marketers actionable information with respect to the user's interests.(¶1)
Gilling as modified does not explicitly teach the software application comprises an integrated development environment (IDE).
Meijer teaches the software application comprises an integrated development environment (IDE). (Fig. 2, ¶27 wherien a developer can use an Integrated Development Environment (IDE) to edit source code that is compiled using a compiler 204)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of debugging multi-execution environment applications of Meijer with the teaching of application programming interface (API) retention of Gilling as modified because Meijer teaches A framework is provided that allows for debugging of applications/systems that execute in multiple execution environments. Instead of using the native application programming interface to interact with an execution environment, an alternative implementation of at least some of the application programming interface of the native execution environment is employed to facilitate debugging in a disparate execution environment. (Abstract)

Claim 20 is similar in scope to Claim 15; therefore, Claim 20 is rejected under the same rationale as Claim 15.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Xu is relied upon to teach the following limitations0 “receiving, by a browser kernel of the software application, determining, by the browser kernel of the software application; forwarding, by the browser kernel of the software application, routing, by the browser kernel of the software application.”

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179